Exhibit 10.1

 

FIRST AMENDMENT TO THE SL GREEN REALTY CORP. AMENDED AND RESTATED 2005 STOCK
OPTION AND INCENTIVE PLAN

 

This First Amendment (this “Amendment”) to the SL Green Realty Corp. Amended and
Restated 2005 Stock Option and Incentive Plan (the “Plan”), is made as of
December 9, 2009 by SL Green Realty Corp., a Maryland corporation (the
“Company”).  All capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to such terms in the Plan.

 

The Plan is amended as follows:

 


1.                                       SECTION 4(E) IS AMENDED AND RESTATED AS
FOLLOWS:


 

“(e) No award may be granted under the Plan to any person who, assuming exercise
of all options and payment of all awards held by such person, would own or be
deemed to own more than 9.8% of the outstanding shares of Common Stock.  Subject
to adjustments as provided in Section 14, no Eligible Person shall be granted
Awards (with Shares subject to Awards being counted, depending on the type of
Award, in the proportions ranging from 0.7 to 3.0, as described in Section 4(a))
in any one year covering more than 700,000 Shares, it being expressly
contemplated that Awards in exclusively one category (e.g., Options) can (but
need not) be used in the discretion of the Committee to reach the limitation set
forth in this sentence; provided that this limit shall only apply to Awards that
are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.”

 


2.                                       SECTION 5.4 IS AMENDED AND RESTATED AS
FOLLOWS:


 

“5.4 Exercisability Upon and After Termination of Optionee.

 

(a) Subject to provisions of the Award Agreement, in the event the Optionee has
a Termination of Service other than by the Company or its Subsidiaries for
Cause, or other than by reason of death or Disability, no exercise of an Option
may occur after the expiration of the three-month period to follow the
termination, or if earlier, the expiration of the term of the Option as provided
under Section 5.3(a); provided that, if the Optionee should die after the
Termination of Service, such termination being for a reason other than Cause or
Disability, but while the Option is still in effect, the Option (if and to the
extent otherwise exercisable by the Optionee at the time of death) may be
exercised until the earlier of (i) one year from the date of the Termination of
Service of the Optionee, or (ii) the date on which the term of the Option
expires in accordance with Section 5.3(a).

 

(b) Subject to provisions of the Award Agreement, in the event the Optionee has
a Termination of Service on account of death or Disability, the Option (whether
or not otherwise exercisable) may be exercised until the earlier of (i) one year
from the date of the Termination of Service of the Optionee, or (ii) the date on
which the term of the Option expires in accordance with Section 5.3.

 

(c) Notwithstanding any other provision hereof, unless otherwise provided in the
Award Agreement, if the Optionee has a Termination of Service by the Company for
Cause, the Optionee’s Options, to the extent then unexercised, shall thereupon
cease to be exercisable and shall be forfeited forthwith.”

 

--------------------------------------------------------------------------------


 


3.                                       SECTION 11 IS AMENDED AND RESTATED AS
FOLLOWS:


 

“11. TAX WITHHOLDING.

 

11.1  In General.

 

The Company shall be entitled to withhold from any payments or deemed payments
any amount of tax withholding determined by the Committee to be required by
law.  Without limiting the generality of the foregoing, the Committee may, in
its discretion, require the Participant to pay to the Company at such time as
the Committee determines the amount that the Committee deems necessary to
satisfy the Company’s obligation to withhold federal, state or local income or
other taxes incurred by reason of (i) the exercise of any Option, (ii) the
lapsing of any restrictions applicable to any Restricted Stock, (iii) the
receipt of a distribution in respect of Phantom Shares or Dividend Equivalent
Rights or (iv) any other applicable income-recognition event (for example, an
election under Section 83(b) of the Code).

 

11.2  Share Withholding.

 

(a) Upon exercise of an Option, the Optionee may, if approved by the Committee
in its discretion, make a written election to have Shares then issued withheld
by the Company from the Shares otherwise to be received, or to deliver
previously owned Shares, in order to satisfy the liability for the minimum
withholding taxes due.  Alternatively, if so provided in an Award Agreement, the
Committee may require the Optionee to satisfy such liability by having Shares
then issued withheld by the Company from the Shares otherwise to be received, or
require the Optionee to do so, subject to the Optionee’s ability to elect to
satisfy such liability in cash.  In the event that the Optionee is to satisfy
such liability in Shares, the number of Shares so withheld or delivered shall
have an aggregate Fair Market Value on the date of exercise sufficient to
satisfy the applicable minimum withholding taxes.  Where the exercise of an
Option does not give rise to an obligation by the Company to withhold federal,
state or local income or other taxes on the date of exercise, but may give rise
to such an obligation in the future, the Committee may, in its discretion, make
such arrangements and impose such requirements as it deems necessary or
appropriate.

 

(b) Upon lapsing of restrictions on Restricted Stock (or other
income-recognition event), the Grantee may, if approved by the Committee in its
discretion, make a written election to have Shares withheld by the Company from
the Shares otherwise to be released from restriction, or to deliver previously
owned Shares (not subject to restrictions hereunder), in order to satisfy the
liability for the minimum withholding taxes due.  Alternatively, if so provided
in an Award Agreement, the Committee may require the Grantee to satisfy such
liability by having Shares withheld by the Company from the Shares otherwise to
be released from restriction, or require the Grantee to do so, subject to the
Grantee’s ability to elect to satisfy such liability in cash.  In the event that
the Grantee is to satisfy such liability in Shares, the number of Shares so
withheld or

 

2

--------------------------------------------------------------------------------


 

delivered shall have an aggregate Fair Market Value on the date of the lapsing
of restrictions (or other income-recognition event) sufficient to satisfy the
applicable minimum withholding taxes.

 

(c) Upon the making of a distribution in respect of Phantom Shares or Dividend
Equivalent Rights, the Grantee may, if approved by the Committee in its
discretion, make a written election to have amounts (which may include Shares)
withheld by the Company from the distribution otherwise to be made, or to
deliver previously owned Shares (not subject to restrictions hereunder), in
order to satisfy the liability for the minimum withholding taxes due. 
Alternatively, if so provided in an Award Agreement, the Committee may require
the Grantee to satisfy such liability by having Shares withheld by the Company
from the distribution otherwise to be made, or require the Grantee to do so,
subject to the Grantee’s ability to elect to satisfy such liability in cash.  In
the event that the Grantee is to satisfy such liability in Shares, any Shares so
withheld or delivered shall have an aggregate Fair Market Value on the date of
distribution sufficient to satisfy the applicable minimum withholding taxes.

 

(d) Upon the occurrence of any other income-recognition event with respect to an
Award granted under the Plan that occurs upon or concurrently with the issuance
or vesting of, or lapsing of restrictions on, Common Stock, the Grantee may, if
approved by the Committee in its discretion, make a written election to have
Shares withheld by the Company from the Shares otherwise to be issued, vested or
released from restriction, or to deliver previously owned Shares (not subject to
restrictions hereunder), in order to satisfy the liability for the minimum
withholding taxes due.  Alternatively, if so provided in an Award Agreement, the
Committee may require the Grantee to satisfy such liability by having Shares
withheld by the Company from the Shares otherwise to be issued, vested or
released from restriction, or require the Grantee to do so, subject to the
Grantee’s ability to elect to satisfy such liability in cash.  In the event that
the Grantee is to satisfy such liability in Shares, the number of Shares so
withheld or delivered shall have an aggregate Fair Market Value on the date of
such income-recognition event sufficient to satisfy the applicable minimum
withholding taxes.

 

(e) For purposes of determining the number of Shares to be withheld or delivered
to satisfy the applicable minimum withholding taxes pursuant to Section 11.2 of
the Plan, the Fair Market Value of the Shares shall be calculated in the same
manner as the Shares are valued for purposes of determining the amount of
withholding taxes due.

 

11.3  Withholding Required.

 

Notwithstanding anything contained in the Plan or the Award Agreement to the
contrary, the Participant’s satisfaction of any tax-withholding requirements
imposed by the Committee shall be a condition precedent to the Company’s
obligation as may otherwise be provided

 

3

--------------------------------------------------------------------------------


 

hereunder to provide Shares to the Participant and to the release of any
restrictions as may otherwise be provided hereunder, as applicable; and the
applicable Option, Restricted Stock, Phantom Shares, Dividend Equivalent Rights
or other Award shall be forfeited upon the failure of the Participant to satisfy
such requirements with respect to, as applicable, (i) the exercise of the
Option, (ii) the lapsing of restrictions on the Restricted Stock (or other
income-recognition event), (iii) distributions in respect of any Phantom Share
or Dividend Equivalent Right or (iv) any other income-recognition event with
respect an Award granted under the Plan.”

 


4.                                       SECTION 14 IS AMENDED BY ADDED THE
FOLLOWING PARAGRAPH (F) TO THE END OF SUCH SECTION:


 

“(f) Upon the effective time of a Sale Event, with respect to Awards granted on
or after the date of this Amendment, at the election of the Committee, either
(i) (A) such Options and Stock Appreciation Rights that are not exercisable
immediately prior to the effective time of the Sale Event shall become fully
exercisable as of the effective time of the Sale Event, (B) all such other
Awards with time-based vesting, conditions or restrictions shall become fully
vested and nonforfeitable as of the effective time of the Sale Event, (C) all
such Awards with conditions and restrictions relating to the attainment of
performance goals may become vested and nonforfeitable in connection with a Sale
Event in the Committee’s discretion (to the extent not provided for in the
Award) and (D) all such outstanding Awards shall terminate or (ii) such Awards
shall be assumed by the successor entity and continue with appropriate
adjustment pursuant to Section 14(a) above.  In the event of the termination of
Awards pursuant to clause (i) of the prior sentence, (i) the Company shall have
the option (in its sole discretion) to make or provide for a cash payment to the
grantees holding Options and Stock Appreciation Rights, in exchange for the
cancellation thereof, in an amount equal to the difference between (A) the Sale
Price multiplied by the number of shares of Common Stock subject to outstanding
Options and Stock Appreciation Rights (to the extent then exercisable (after
taking into account any acceleration hereunder) at prices not in excess of the
Sale Price) and (B) the aggregate exercise price of all such outstanding Options
and Stock Appreciation Rights; or (ii) each grantee shall be permitted, within a
specified period of time prior to the consummation of the Sale Event as
determined by the Committee, to exercise all outstanding Options and Stock
Appreciation Rights held by such grantee effective as of the effective time of
such Sale Event.  For purposes of the Plan, (i) “Sale Event” shall mean (A) the
sale of all or substantially all of the assets of the Company on a consolidated
basis to an unrelated person or entity, (B) a merger, reorganization or
consolidation in which the outstanding shares of Common Stock are converted into
or exchanged for securities of the successor entity and the voting securities of
the Company outstanding immediately prior to such merger, reorganization or
consolidation would represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) less than 50% of the
total voting power of the voting securities of the surviving entity outstanding
immediately after such merger, reorganization or consolidation or cease to have
the power to elect at least a majority of the board of directors or other
governing body of such surviving entity, or (C) the sale of all of the Common
Stock of the Company to an unrelated person or entity and (ii) “Sale Price”
shall mean the value as determined by the Committee of the consideration
payable, or

 

4

--------------------------------------------------------------------------------


 

otherwise to be received by stockholders, per share of Common Stock pursuant to
a Sale Event.”

 


5.                                       ALL OTHER TERMS AND CONDITIONS OF THE
PLAN SHALL BE UNCHANGED AND REMAIN IN FULL FORCE AND EFFECT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Amendment as of the day and
year first above written.

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

/s/ Marc Holliday

 

 

Marc Holliday

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------